Citation Nr: 1726070	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine Guerilla service from March 30, 1945 to July 31, 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a November 2015 decision, the Board acknowledged that new and material evidence had been received to reopen a claim for service connection for hypertension.  The Board then remanded the matter for further development.  The case has now returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

Hypertension was not shown in service, did not manifest to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise related to service


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.S. §§ 1110, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Further, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The rating criteria for hypertension define 10 percent disabling as: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

As stated in his April 2014 substantive appeal, the Veteran claims that his current hypertension is related to service.  After reviewing the record, the Board respectfully disagrees.  As such, the Board will deny the claim.

As an initial matter, the Board finds that there has been substantial compliance with the November 2015 remand instructions and no further action is necessary in regard to VA's duty to assist.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, in March 2016, the RO sent the Veteran a letter and release forms to obtain medical records from private providers as to any treatment he received for hypertension.  The Veteran did not respond the RO's request.  Next, in April 2016, the RO requested that a VA hypertension examination be scheduled.  However, documentation associated with the claims file in June 2016 notes that the examination never occurred as the Veteran failed to respond to schedule the examination.  As there has been substantial compliance with the prior remand, the Board will now address the merits of the Veteran's claim.

At the outset, the Board finds that the Veteran currently has hypertension.  Specifically, in January 2012, Dr. Zaño, a private clinician, stated that the Veteran was under his professional care for hypertension.

Moving beyond the Veteran's current diagnosis, the record is absent of: (1) any treatment or complaints of hypertension in service; (2) a showing of any manifestations of hypertension to a degree of 10 percent or more within the first post-service year; or (3) a showing of a continuity of symptoms since service.  Accordingly, the Board cannot grant service connection on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In this regard, in his April 2014 substantive appeal and in a May 2011 statement, the Veteran contended that he experienced headaches in service and that these in-service headaches were a symptom of hypertension.  

In support of this contention, a January 2012 treatment record from Dr. Zaño stated that the Veteran's hypertension was the cause of current headaches.  However, Dr. Zaño did not render any opinion as to whether the Veteran's in-service headaches were a symptom of hypertension.  Dr. Zaño only addressed complaints of headaches occurring at the present time.

The Board acknowledges that in April 2014, the Veteran contended that service connection for hypertension should be granted on his lay testimony alone as laypersons are competent to describe headaches.  The Board acknowledges that, as a layperson, the Veteran is competent to report on all things of which he has personal knowledge derived from his own senses, including headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, at the present time, the Veteran has not demonstrated that he possesses sufficient medical training and knowledge such that he is capable of providing an opinion as to the etiology of his in-service headaches.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In short, while the Veteran may state that he experiences headaches, he is not competent to opine to attribute their cause to hypertension.

In summary, the Board must deny the Veteran's claim because the record (1) is absent of any treatment or complaints of hypertension in service; (2) is absent a showing of any manifestations of hypertension to a degree of 10 percent or more within the first post-service year; (3) is absent a showing of a continuity of hypertension symptoms since service; and (4) is absent competent, adequate expert medical opinion evidence discussing whether hypertension caused the Veteran's in-service headaches.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


